UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7519



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

STEVEN COOPER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-93-414-A, CA-96-1151-AM)


Submitted:   February 13, 1997         Decided:     February 27, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Steven Cooper, Appellant Pro Se. Bernard James Apperson, III,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court. United States v. Cooper, Nos.
CR-93-414-A; CA-96-1151-AM (E.D. Va. Sept. 16, 1996). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument
would not aid the decisional process.




                                                         DISMISSED




                                2